In a paternity proceeding in which an order of filiation was entered on March 26, 1973, the petitioner appeals from an order of the Family Court, Queens County, dated June 12, 1975, which granted respondent’s motion for a new trial based upon newly discovered evidence. Permission for the taking of the appeal is hereby granted. Order affirmed, without costs or disbursements. The Family Court correctly determined that the nature and quality of the newly discovered evidence requires a new trial (see Delagi v Delagi, 34 AD2d 1005) and that, for the most part, respondent exercised due diligence in obtaining said evidence (see McCarthy *637v Port of N. Y. Auth., 21 AD2d 125). Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.